EX-99.d.4.A Exhibit A to Investment Advisory Agreement dated April 1, 2005 Between Scout Investment Advisors, Inc. and UMB Scout Funds Series Name Effective Date UMB Scout Stock Fund April 1, 2005 UMB Scout Growth Fund April 1, 2005 UMB Scout Small-Cap Fund April 1, 2005 UMB Scout International Fund April 12, 2005 UMB Scout Bond Fund April 1, 2005 UMB Scout Money Market Fund-Federal Portfolio April 1, 2005 UMB Scout Money Market Fund - Prime Portfolio April 1, 2005 UMB Scout Tax-Free Money Market Fund April 1, 2005 UMB Scout Mid Cap Fund October 28, 2006 UMB Scout International Discovery Fund December 31, 2007 UMB Scout TrendStar Small Cap Fund [July 1, 2009] IN WITNESS WHEREOF, the parties hereto have caused this Exhibit A to be amended and restated effective as of the [1 st] day of [July] 2009. Scout Investment Advisors, Inc. UMB Scout Funds, on behalf of the series listed on this Exhibit A By: By: Title: Chief Financial Officer Title: President Exhibit B to Investment Advisory Agreement dated April 1, 2005 Between Scout Investment Advisors, Inc. and UMB Scout Funds Fund Advisory Fee 0.60% for the first $1 billion of annual average daily net assets UMB Scout Stock Fund 0.575% for annual average daily net assets over $1 billion UMB Scout Growth Fund 0.60% for the first $1 billion of annual average daily net assets 0.575% for annual average daily net assets over $1 billion UMB Scout Small Cap Fund 0.75% for the first $1 billion of annual average daily net assets 0.65% for annual average daily net assets over $1 billion UMB Scout International Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion UMB Scout Bond Fund 0.40% of annual average daily net assets UMB Scout Money Market 0.30% of annual average daily net assets Fund  Federal Portfolio UMB Scout Money Market 0.34% of annual average daily net assets Fund  Prime Portfolio UMB Scout Tax-Free Money 0.30% of annual average daily net assets Market Fund UMB Scout Mid Cap Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion UMB Scout International 0.95% for the first $1 billion of annual average daily net assets Discovery Fund 0.85% for annual average daily net assets over $1 billion UMB Scout TrendStar Small 0.75% of annual average daily net assets Cap Fund IN WITNESS WHEREOF, the parties hereto have caused this Exhibit B to be amended and restated effective as of the [1 st] day of [July], 2009. Scout Investment Advisors, Inc. UMB Scout Funds, on behalf of the series listed on this Exhibit B By: By: Title: Chief Financial Officer Title: President
